DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/22/2019 has been considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  it appears that “a memory controller” in line(s) 2 was meant to be --the memory controller--.  
Claims 17 and 18 are objected to because of the following informalities:  it appears that “the second read” in line(s) 1 was meant to be --a second read--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0254262 ‒hereinafter Chen).

Regarding claim 1, Chen discloses a method of programming a nonvolatile memory device (410; fig. 4) comprising a plurality of cell strings (202, 204, 206; fig. 2A) arranged in a row direction (a horizontal direction; fig. 2A) and a column direction (a vertical direction; fig. 2A), each of the cell strings including a plurality of memory cells (para 0041), where the memory cells (i.e. 222, 242; fig. 2A) at a same height share a same wordline (i.e. WL3; fig. 2A) among a plurality of word-lines (WL; fig. 2A) of the nonvolatile memory device, the method comprising:
receiving (via lines 434; fig. 4), by the nonvolatile memory device, a programming command (a programming command is received via lines 434; para 0048, 0061), data (data bits imported from data bus 421; para 0057) for a plurality of pages (the imported data bits represent write data meant to be programmed into a plurality of memory pages; para 0051, 0057), and an address (ADDR; fig. 4) corresponding to a selected word-line (i.e. any of word lines may be a selected word line WLn) among the plurality of word-lines (memory array 400 is addressable by word lines via row decoders 440A and 440B; para 0048, 0061);
programming (1704; fig. 17), by the nonvolatile memory device, the data for one of the pages (lower page) to an unselected word-line (WLn-1) among the plurality of word lines different from the selected word line (WLn);
reading (1712; fig. 17), by the nonvolatile memory device, data (data stored in a lower page) of a previously programmed page (the lower page previously programmed that may be read 1712) from the selected word-line (WLn); and
programming (1828; fig. 18), by the nonvolatile memory device, the data for the remaining pages (upper page) and the data of the previously programmed page (1822) to the selected word-line (WLn).

Regarding claim 2, Chen discloses the method, wherein the selected word-line and the unselected word- line are adjacent one another (WLn and WLn-1 are considered adjacent).

Regarding claim 19, Chen discloses a memory system comprising:
a memory controller (444; fig. 4) configured to provide a programming command (a programming command is provided via lines 434; para 0048, 0061), data (data bits imported from data bus 421; para 0057) for a plurality of pages (the imported data bits represent write data meant to be programmed into a plurality of memory pages; para 0051, 0057), and a write address (ADDR; fig. 4) corresponding to a selected word-line (i.e. any of word lines may be a selected word line WLn) among the plurality of word-lines (memory array 400 is addressable by word lines via row decoders 440A and 440B; para 0048, 0061); and 
a nonvolatile memory device  (410; fig. 4) comprising a control circuit (420; fig. 4) and a memory cell array (400; fig. 4) including plurality of cell strings (202, 204, 206; fig. 2A) arranged in a row direction (a horizontal direction; fig. 2A) and a column direction (a vertical direction; fig. 2A), each of the cell strings including a plurality of memory cells (para 0041), where the memory cells (i.e. 222, 242; fig. 2A) at a same height (i.e. in the vertical direction) share a same wordline (i.e. WL3; fig. 2A) among a plurality of word-lines (WL; fig. 2A) of the nonvolatile memory device, 
wherein the control circuit is configured to receive (via lines 434; fig. 4) the programming command (the programming command is received via lines 434; para 0048, 0061) and the write address (ADDR; fig. 4) from the memory controller, the control circuit programming (1704; fig. 17) the data for one of the pages (lower page) to an unselected word-line (WLn-1) among the plurality of word lines different from the selected word line (WLn), reading (1712; fig. 17) data (data stored in a lower page) of a previously programmed page (the lower page previously programmed that may be read 1712) from the selected word-line (WLn), and programming (1828; fig. 18) the data for the remaining pages (upper page) and the data of the previously programmed page (1822) to the selected word-line (WLn), in response to the programming command and the write address (para 0048, 0061).

Regarding claim 23, Chen discloses the memory system, wherein the reading outputs the previously programmed page to the memory controller (data from read operations are output to memory controller 444 via lines 434; fig. 4), and the memory controller maintains (i.e. via latches) the previously programmed page until the programming of the data for the remaining pages and the data of the previously programmed page successfully completes (fig. 18; para 0048, 0061).


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosono et al. (US 2004/0213031 ‒hereinafter Hosono).

Regarding claim 13, A method of reading data from a nonvolatile memory device (fig. 1) comprising a plurality of cell strings (serially connected memory cells MC; fig. 2) arranged in a row direction (a horizontal direction; fig. 2) and a column direction (a vertical direction; fig. 2), each of the cell strings including a plurality of memory cells (MC0-MC15; fig. 2), where the memory cells (i.e. MC15; fig. 15) at a same height (i.e. in the vertical direction) share a same wordline (i.e. WL15; fig. 2) among a plurality of word-lines (WL; fig. 2) of the nonvolatile memory device, the method comprising:
receiving (via logic control 6; fig. 1), by the nonvolatile memory device, a read command (a read command is received; para 0046) and an address (external address Add for a read operation; fig. 1) of a given page (any of a selected page; para 0088, 0094);
determining (S11; fig. 15, para 0094), by the nonvolatile memory device, whether the address (the external address) of the given page (the selected page) corresponds to a certain page (P0);
performing (S12; fig. 15, para 0094), by the nonvolatile memory device, a first read operation (read page P0) on a selected word-line (WL0) among the word-lines associated with the address, when the address corresponds to the certain page (YES at S11); and
performing (S14; fig. 15, para 0095), by the nonvolatile memory device, a second read operation (read page Pn) on an unselected word-line (WLn-1) among the word-lines different from the selected word-line (WL0), when the address does not correspond to the certain page (NO at S11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0254262 ‒hereinafter Chen) in view of Hosono et al. (US 2004/0213031 ‒hereinafter Hosono).

Regarding claim 3, Chen does not expressly disclose the method, wherein when the selected word-line is a last word-line of a given memory block, the unselected word-line is a first word-line of the given memory block.
Hosono discloses wherein when the selected word-line is a last word-line of a given memory block, the unselected word-line is a first word-line of the given memory block (para 0092).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Hosono for the purpose of improving data accessing schemes by reducing interference of neighboring cells, without compromising the integrity of the data (para 0101).

Regarding claim 20, Chen does not expressly disclose the method, wherein the memory controller is further configured to provide a read command and a read address, and the control circuit performing a read operation on the selected word-line when the read address does not correspond to a certain page and performing the read operation on the unselected word-line when the read address corresponds to the certain page, in response to the read command and the read address.
Hosono discloses wherein the memory controller (via logic control 6; fig. 1) is further configured to provide a read command (a read command is received; para 0046) and a read address (external address Add for a read operation; fig. 1), and the control circuit (7; fig. 1) performing a read operation (fig. 15) on the selected word-line (WLn-1) when the read address (the external address) does not correspond (NO at S11) to a certain page (P0) and performing the read operation (fig. 15) on the unselected word-line (WL0) when the read address (the external address) corresponds (YES at S11) to the certain page (P0), in response to the read command and the read address (para 0046).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Hosono for the purpose of improving data accessing schemes by reducing interference of neighboring cells, without compromising the integrity of the data (para 0101).

Regarding claim 21, Chen does not expressly disclose the method, wherein when the selected word-line is a last word-line of a given memory block, the unselected word-line is a first word-line of the given memory block.
Hosono discloses wherein when the selected word-line is a last word-line of a given memory block, the unselected word-line is a first word-line of the given memory block (para 0092).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Hosono for the purpose of improving data accessing schemes by reducing interference of neighboring cells, without compromising the integrity of the data (para 0101).

Claim(s) 4-5, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0254262 ‒hereinafter Chen) in view of Shibata et al. (US 2018/0240515 ‒hereinafter Shibata).

Regarding claim 4, Chen does not expressly disclose the method, where the plurality of pages numbers three pages, the programming command comprises first through third command sets, and the receiving comprises:
receiving the first command set, a first address, and the first page during a first period; receiving the second command set, the first address, and the second page during a second period after the first period; and receiving the third command set, the first address, and the third page during a third period after the second period.
Shibata discloses where the plurality of pages numbers three pages (para 0109), the programming command comprises first through third command sets (fig. 6), and the receiving comprises:
receiving the first command set (first command 80h at S10), a first address (ADD (WL0)), and the first page (DAT (Low)) during a first period (i.e. before S11);
receiving the second command set (second command 80h at S16), the first address (ADD (WL0)), and the second page (DAT (Mid)) during a second period (i.e. before dummy busy signal) after the first period; and
receiving the third command set (third command 80h at S16), the first address (ADD (WL0)), and the third page (DAT (Up)) during a third period (i.e. after dummy busy signal and before S17) after the second period.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Shibata for the purpose of reducing disturbances during data accessing schemes by maintaining threshold distribution of the device and improve the overall reliability of written data (para 0176 of Shibata).

Regarding claim 5, Chen does not expressly disclose the method, wherein the programming command further comprises a fourth command set and the receiving further comprises:
receiving the fourth command set and a second address during a fourth period after the third period, wherein the second address indicates an order the data is to be programmed.
Shibata discloses wherein the programming command further comprises a fourth command set (i.e. at S19) and the receiving further comprises:
receiving the fourth command set (i.e. at S19) and a second address (ADD (WL2)) during a fourth period (i.e. after S17) after the third period, wherein the second address indicates an order the data is to be programmed (i.e. the WL2 is programmed in an order after programming order as indicated by first through third commands; fig. 5, 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Shibata for the purpose of reducing disturbances during data accessing schemes by maintaining threshold distribution of the device and improve the overall reliability of written data (para 0176 of Shibata).

Regarding claim 12, Chen does not expressly disclose the method, wherein the nonvolatile memory device supplies a busy signal to a memory controller that provided the address until the nonvolatile memory device completes the programming of the data for the remaining pages and the data of the previously programmed page to the selected word-line. 
Shibata discloses wherein the nonvolatile memory device supplies a busy signal (ready/busy signal is set to “L” level; para 0159) to a memory controller (controller 20; fig. 5) that provided the address until the nonvolatile memory device (memory device 10; fig. 5) completes the programming of the data for the remaining pages and the data of the previously programmed page to the selected word-line (fig. 5, 6; para 0159-0160).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Shibata for the purpose of reducing disturbances during data accessing schemes by maintaining threshold distribution of the device and improve the overall reliability of written data (para 0176 of Shibata).

Regarding claim 14, Chen discloses the method, further comprising the nonvolatile memory device outputting data returned by the read operations to a memory controller (data from read operations are output to memory controller 444 via lines 434; fig. 4).

Regarding claim 15, Chen discloses the method, wherein the selected word-line and the unselected word- line are adjacent one another (WLn and WLn-1 are considered adjacent).

Claim(s) 6, 11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0254262 ‒hereinafter Chen) in view of Kwak (US 2014/0047163).

Regarding claim 6, Chen discloses the method, wherein the reading includes storing the previously programmed page in an entry of a memory (data latches functions as a memory by storing data bits; para 0057) including the data of one of the pages that was programmed to the unselected wordline (fig. 17).
Chen does not expressly disclose a buffer.
Kwak discloses a buffer (130; fig. 1).
It is common and well known in the art that latches for temporary storing data functions as a buffer. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Kwak for the purpose of facilitating data accessing schemes by temporary storing data for memory operations (para 0050), as is consistent with known practices in the prior art.

Regarding claim 11, Chen does not expressly disclose the method, wherein the nonvolatile memory device prevents the entry of the buffer memory from being overwritten with new data until it is determined that the programming of the data for the remaining pages and the data of the previously programmed page to the selected word-line is successful.
Kwak discloses the nonvolatile memory device prevents the entry of the buffer memory from being overwritten with new data (i.e. second data is received at the buffer after the first data has been processed and programmed; para 0060) until it is determined that the programming of the data for the remaining pages and the data of the previously programmed page to the selected word-line is successful (i.e. the first data has been processed and programmed as partitioned first data across the plurality of physical pages; para 0060).
It is common and well known in the art that latches for temporary storing data functions as a buffer. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Kwak for the purpose of facilitating data accessing schemes by temporary storing data for memory operations (para 0050), as is consistent with known practices in the prior art.

Regarding claim 24, Chen does not expressly disclose the memory system, wherein the memory controller releases a buffer memory storing the previously programmed page upon receiving a status signal from the control circuit indicating the programming of the data for the remaining pages and the data of the previously programmed page has successfully completed.
Kwak discloses releases a buffer memory (buffer memory 130 is considered released to allow receiving of second data; para 0060) storing the previously programmed page upon (i.e. from first data; para 0058) receiving a status signal (CTRL; fig. 1) from the control circuit (140; fig. 1) indicating the programming of the data for the remaining pages and the data of the previously programmed page has successfully completed (i.e. the first data has been processed and programmed as partitioned first data across the plurality of physical pages; para 0060).
It is common and well known in the art that latches for temporary storing data functions as a buffer. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Kwak for the purpose of facilitating data accessing schemes by temporary storing data for memory operations (para 0050), as is consistent with known practices in the prior art.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0254262 ‒hereinafter Chen) in view of Shiino (US 2019/0088312).

Regarding claim 9, Shiino discloses the method, wherein the programming of the data for the remaining pages and the data of the previously programmed page to the selected word-line is performed (fig. 18).
Chen does not expressly disclose using a dual-pulse incremental step pulse programming (ISPP) scheme.
Shiino discloses using a dual-pulse incremental step pulse programming (ISPP) scheme (fig. 12).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Shiino for the purpose of improving data accessing schemes by reducing error bits in a read operation and improve the reliability of written data (para 0202 of Shiino).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0254262 ‒hereinafter Chen) in view of Shibata et al. (US 2018/0240515 ‒hereinafter Shibata) as applied to claim 12, and further in view of Hosono et al. (US 2004/0213031 ‒hereinafter Hosono).

Regarding claim 16, Chen, as modified, does not expressly disclose the method, wherein when the selected word-line is a last word-line of a given memory block, the unselected word-line is a first word-line of the given memory block.
Hosono discloses wherein when the selected word-line is a last word-line of a given memory block, the unselected word-line is a first word-line of the given memory block (para 0092).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Hosono for the purpose of improving data accessing schemes by reducing interference of neighboring cells, without compromising the integrity of the data (para 0101).

Allowable Subject Matter
Claim(s) 7-8, 10, 17-18, and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 7, the prior art fails to teach or suggest the claimed limitations, namely performing, by the nonvolatile memory device, a read operation on the selected-word- line using a reference voltage and recovering the data of the previously programmed page based on a result of the read operation and values in the buffer memory, when it is determined that the programming has failed.
With respect to dependent claim 8 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely performing, by the nonvolatile memory device, a read retry operation on the selected word line to recover the data of the previously programmed page, when it is determined that the programming has failed.
With respect to dependent claim 17, the prior art fails to teach or suggest the claimed limitations, namely second read operation is performed on the unselected word-line using a first read voltage when the selected word-line is a last word-line of a given memory block and otherwise the second read operation is performed on the unselected word-line using a second other read voltage.
With respect to dependent claim 18, the prior art fails to teach or suggest the claimed limitations, namely performing the second read operation on the unselected word-line using a valley voltage returned by the valley search operation; and performing the read operation on the unselected word-line using a second one of the plurality of read voltages when the search operation fails.
With respect to dependent claim 22, the prior art fails to teach or suggest the claimed limitations, namely performs a read retry operation on the selected word line to recover the data of the previous programmed page when it is determined that the programming has failed.
The allowable claims are supported in at least  of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824